 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”), dated as of October 31, 2011 (the
“Effective Date”), is by and between Lone Star Gold, Inc., a Nevada corporation
(the “Company”), and Adam Whyte (“Whyte”).


 WHEREAS, the Company is in the business of gold and silver exploration, mining
and production, on its own accord and through its subsidiaries in Mexico (the
“Business”);


WHEREAS, Whyte has experience in the construction industry and is a resident of
Mexico, where the Company and its subsidiaries are currently engaged in
exploration and production activities;


WHEREAS, the Company desires to engage Whyte to perform consulting services, and
Whyte desires to contract with the Company to perform consulting services, on
the terms and conditions set forth in this Agreement.
 
Now, therefore, in consideration of the promises and the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.           Services and Compensation.  The Company engages Whyte, and Whyte
accepts such engagement, to provide consulting services on the terms and
conditions set forth below.


(a)           Services Provided.  Whyte agrees that from the date of this
Agreement to the end of the Term (as defined below), he will provide such
consulting services as he may be requested to provide by the Company.


(b)           Compensation.  The Company shall pay to Whyte, and Whyte agrees to
accept as full consideration for his services, US$5,000 per month (the
“Compensation”) commencing with October 2011, payable by Company in accordance
with its payroll policies and subject to all appropriate withholdings.


(c)           Signing Bonus.   The Company will pay Whyte the amount of $15,000
on the Effective Date, in recognition of the work Whyte has performed for the
Company prior to the Effective Date.


(d)           Award of Restricted Stock.  The Company will issue to Whyte, or a
company wholly-owned by Whyte, 125,000 shares of the Common Stock, $0.001 par
value, of the Company (the “Common Stock”) within 30 days of the Effective Date.
Whyte acknowledges and agrees that the Common Stock will not be registered under
the Securities Act of 1933, as amended, and will carry a restrictive legend to
the effect that the shares of Common Stock may not be transferred absent such
registration or pursuant to an exemption from registration. Whyte agrees to
execute and deliver such other documentation requested by the Company, including
but not limited to a Subscription Agreement, necessary or desirable in
connection with the issuance of the Common Stock.
 
 
 
 

--------------------------------------------------------------------------------

 


(e)           Independent Contractor.  Whyte shall perform the consulting
services as an independent contractor and not as the employee, agent, partner or
joint venturer of the Company. Whyte will pay all taxes associated with his
Compensation.


(f)           Not Officer, Director.  Whyte will not hold himself out as an
officer or director of the Company to any person or entity.  Whyte will not have
any actual or implied authority to act as an officer or director of the
Company.  This provision shall survive the termination of this Agreement.


2.           Term.  The term of this Agreement shall begin on the Effective Date
and continue until the one-year anniversary of the Effective Date. If not
terminated by either party on or before the one-year anniversary of the
Effective Date, this Agreement will automatically renew for successive one-year
terms until terminated upon 30 days written notice from either party to the
other before the end of the one-year period (the “Term”). In addition, this
Agreement will automatically terminate upon Whyte’s death, total or partial
disability that renders him unable to perform the consulting services required
by the Company, or relocation to an area that is more than a reasonable commute
from the area in which the Company conducts its Business. Notwithstanding the
foregoing, either party may terminate this Agreement by giving at least 60 days
written notice to the other party. Upon such termination, neither party shall
have any obligation to the other, including the Company’s obligation to pay the
Compensation, except as otherwise provided herein.


3.           Trade Secrets and Confidential Information.  Whyte agrees that
during the Term, he will hold in confidence all confidential information of the
Company that comes into Whyte's knowledge, and will not disclose, publish or
make use of such confidential information without the prior written consent of
the Company.


4.           Return of Company Property.  All records, designs, business plans,
work plans, testing results, financial statements, manuals, memoranda, and other
property delivered to or compiled by Whyte for or on behalf of the Company or
its representatives, vendors or customers that pertain to the Business of the
Company (including the respective subsidiaries thereof) shall be and remain the
property of the Company, and be subject at all times to its discretion and
control. Upon the termination of this Agreement, and at any other time upon
request of the Company, Whyte shall deliver all such materials to the
Company.  Likewise, all correspondence, reports, records, charts, advertising
materials and other similar data pertaining to the business, activities or
future plans of the Company that are collected by Whyte shall be delivered
promptly to the Company upon the request of the Company, or upon termination of
this Agreement.


5.           Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or written, between the parties hereto with respect to
the subject matter hereof and contains all of the covenants and agreements
between the parties with respect thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Modification.  No change or modification of this Agreement shall be
valid or binding upon the parties hereto, nor shall any waiver of any term or
condition in the future be so binding, unless such change or modification or
waiver shall be in writing and signed by the parties hereto.


7.           Governing Law and Venue.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada (excluding
conflicts of law principles).  If any action is brought to enforce or interpret
this Agreement, venue for such action shall be in the state courts of Nevada.


8.           Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which shall constitute one
document.


9.           Assignment.  Company shall have the right to assign this Agreement
to its successors or assigns.  The rights, duties and benefits to Whyte
hereunder are personal to him, and no such right or benefit may be assigned by
him. Except as provided in this paragraph, this Agreement shall be binding upon
the parties hereto, together with their respective executors, administrators,
successors, personal representatives, heirs and assigns.


10.           Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach by such other party.


IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first above written.


 
 
 

 
Lone Star Gold, Inc.
a Nevada corporation
     
By:      /s/ Dan Ferris
            Dan Ferris, President
     
           /s/ Adam Whyte
           Adam Whyte

 






 
3

--------------------------------------------------------------------------------

 
